       Case 2:19-cr-00008-NR Document 1891 Filed 04/24/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,             )
                                      )
      v.                              ) 2:05-cr-80
                                      )
RICHARD WOOD,                         ) 2:13-cr-58
                                      ) 2:19-cr-8
                                      )
             Defendant.               )
                          MEMORANDUM ORDER
     Defendant Richard Wood moves to transfer his detention from the
Indiana County Jail to electronic monitoring. [No. 2:19-cr-8, ECF 1853]. In
addition to being detained in Case No. 2:19-cr-8 on drug-trafficking charges,
Mr. Wood is being detained pending final revocation of supervised release at
Case Nos. 2:05-cr-80 and 2:13-cr-58. [Id. at ¶¶ 5, 7]. Mr. Wood asks to be
released due to his “inability to follow the Center for Disease Control’s …
recommendations for ‘social distancing’ to reduce” his chances of contracting
COVID-19. [Id. at ¶ 15]. Mr. Wood speculates that should the virus infiltrate
the Indiana County Jail, “the spread will be much worse than in the general
community, infecting nearly all those incarcerated and subjecting them to
unnecessary harm.”    [Id.].   And Mr. Wood believes that he would be at
heightened risk if he develops COVID-19 due to his pre-existing underlying
health conditions. [Id. at ¶ 19]. While the Court is sympathetic to Mr. Wood’s
health concerns, his motion is premature.1
     Putting aside the legal hurdles he must overcome under 18 U.S.C. § 3143




1Both Mr. Wood and the government have requested that the Court decide the
motions on the papers without holding a hearing. [No. 2:19-cr-8, ECF 1873, ¶
6; ECF 1878, p. 2].

                                     -1-
       Case 2:19-cr-00008-NR Document 1891 Filed 04/24/20 Page 2 of 3




to justify his release,2 Mr. Wood has provided no evidence that (1) he has
COVID-19, (2) he has experienced any COVID-19 symptoms, (3) he has been
exposed to anyone exhibiting COVID-19 symptoms, or (4) a single person at
the Indiana County Jail has tested positive for COVID-19. Indeed, as Judge
Schwab recently noted in another case before this Court, “there have been no
reported cases of COVID-19 inside the [Indiana County Jail].” United States
v. Richard Coto-Wheat, No. 19-162, 2020 WL 1911472, at *3 (W.D. Pa. Apr. 19,
2020) (Schwab, J.). Judge Schwab further found only a few days ago that the
jail has taken “the necessary steps and precautions to help stop the spread of
the COVID-19 virus amongst the population[.]” Id.
      At this point, all Mr. Wood can offer is speculation regarding possible
complications caused by the COVID-19 virus. That is not enough. See, e.g., id.
(“While the Court is sympathetic to Defendant’s general concern about COVID-
19, speculation about present or possible future conditions at the ICJ does not
constitute an exceptional reason for release[.]”); United States v. Crute, No.
2:19-cr-299, Dkt. 37, p. 3 (W.D. Pa. Mar. 26, 2020) (Stickman, J.) (“While the
Court is sympathetic to [defendant’s] medical concerns and claims regarding
possible complications caused by the COVID-19 virus, such speculation




2 One hurdle is the rebuttable presumption against release under Section 3143.
But the other hurdle, as the government correctly identifies, is the absence of
any statutory basis for “temporary release.” [No. 2:19-cr-8, ECF 1878, p. 3]. It
is unclear what Mr. Wood is basing his request on because he doesn’t identify
any statutory basis in his motions. To the extent he is moving for temporary
release, however, that provision is in Section 3142; there is no similar provision
in Section 3143. See United States v. Hartsell, No. 20-9, 2020 WL 1482175, at
*1 (N.D. Ind. Mar. 25, 2020) (noting that § 3143 “has no corresponding cousin
to 18 U.S.C. § 3142(i) that would authorize temporary release for a compelling
reason”).
                                      -2-
       Case 2:19-cr-00008-NR Document 1891 Filed 04/24/20 Page 3 of 3




regarding future conditions does not constitute a ‘compelling reason’ for
temporary release.”).
      Thus, the Court will DENY Mr. Wood’s motions at No. 2:05-cr-80 [ECF
81], No. 2:13-cr-58 [ECF 675], and No. 2:19-cr-8 [ECF 1853] without prejudice.
Mr. Wood may refile his motions if circumstances change at the jail such that
his health concerns regarding COVID-19 are no longer speculative, and if he
can identify a legal basis for such relief.


DATED this 24th day of April, 2020.
                                      BY THE COURT:


                                      /s/ J. Nicholas Ranjan
                                      United States District Judge




                                        -3-
